Case 17-11213 Doc 605-5 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit E
          Administrative & Priority Expense Summary Page 1 of 2



                           EXHIBIT E
          ESTIMATED ADMINISTRATIVE EXPENSE
                     AND PRIORITY CLAIMS
          Case 17-11213 Doc 605-5 Filed 06/21/19 Entered 06/21/19 18:54:35 Exhibit E
                    Administrative & Priority Expense Summary Page 2 of 2

Estimated Administrative Expense and Priority Claims (estimated through the Confirmation Date)
Debtor's DIP Account Balance as of May 31                  $756,541

Office of the U.S. Trustee                                  $5,525
Committee Counsel - Sternklar                              $50,000
Committee Counsel-Stewart Robbins & Brown                  $81,731
Indenture Trustee Fees and Expenses                       $180,000
Debtor General Bankruptcy Counsel                         $128,755
Debtor Special Counsel - Geoffrey Kay                     $20,000
Debtor Accountants - PwC                                 $150,000
Debtor Transfer Agent Computershare                        $5,000
Debtor Notice and Solicitation Agent - Globic             $18,000
Debtor CPA (LDR tax returns) -Nash                         $5,000

Priority NQDC Claims                                     $69,405
Priority Tax Claims                                           $0
Total Estimated Admin and Priority Claims                $713,416

Balance to Litigation & Distribution trust                 $43,125
